Citation Nr: 1138087	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  08-10 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL 

Veteran


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran had a Travel Board hearing in August 2009. A transcript is associated with the claims folder. 

The issues on appeal were previously before the Board in November 2009, at which time they were remanded to obtain an appropriate VA examination with a thorough nexus opinion that contemplated the Veteran's specific allegations of etiology, to include an infection and high fever while in service, as well as acoustic trauma.  , The issues were before the Board most recently in April 2011 at which time they were remanded to enforce compliance with the previous remand instructions regarding a VA examination and thorough nexus opinion that addressed the Veteran's specific allegations of etiology.  For the reasons discussed below, these issues will again be remanded.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran served in Vietnam as a construction draftsman with the U.S. Army.  He contends, in essence, that he developed permanent bilateral hearing loss and tinnitus as a result of exposure to noise in service, or, alternatively, due to an episode of viral pneumonia experienced in service. 

The service treatment records confirm that the Veteran experienced viral pneumonia in June and July 1966, and that he had a fever during the course of this illness.  The Veteran has stated that he experienced a noticeable decrease in his ability to hear things clearly during the course of the illness, and the Board finds this assertion credible.  Indeed, the RO scheduled a VA audiology examination to determine if it was at least as likely as not that current hearing loss or tinnitus resulted from the in-service illness.  In May 2007, the examiner focused on how the service separation examination did not include a finding of abnormal hearing, and concluded that neither the tinnitus nor hearing loss was caused by in-service acoustic trauma.  The examiner, however, did not respond to the RO's question regarding whether the current hearing loss or tinnitus was related to the in-service viral infection.  Thus, in November 2009, the Board remanded the claim for further development, to include an examination that specifically addressed the question posited by the RO, whether the in-service pneumonia had any role in causing hearing loss or tinnitus. 

The Veteran had a subsequent March 2010 examination.  At that time his in-service history was reviewed, including high fevers with both malaria and viral pneumonia, during which he experienced hearing loss.  The examiner again provided a negative nexus opinion providing that neither the hearing loss nor tinnitus was due to or a result of acoustic trauma during military service.  The reasoning noted normal hearing on entrance and separation examinations; that there was not a threshold shift while in the military; and that there was no noise-induced hearing pathology or in-service documentation regarding tinnitus.  The examiner, however, once again did not specifically address the question of whether the Veteran's hearing loss or tinnitus could be caused by or related to his in-service viral infections and high fevers with temporary difficulty hearing. 

As such, in April 2011 the Board remanded this case to afford the Veteran another VA examination.  Pursuant to that remand, in May 2011 a letter was sent from the Appeals Management Center (AMC) notifying the Veteran that the nearest VA medical center had been requested to schedule him for an examination, and that he would be notified of the date, time and place of the examination.  A print-out from the VA in Bay-Pines shows that an audio examination was requested May 2, 2011.  On May 26, 2011, a report of contact form noted that an attempt had been made to see if the Veteran would report for an examination having failed to report for that which was previously scheduled; however, the telephone call was not answered and as such the reported contact was incomplete.  A May 26, 2011, development note reviewed the above-discussed attempt to contact the Veteran.  It was observed that the addresses and phone numbers from the Veterans Health Administration and Veterans Benefits Administration matched, and that a letter was sent from the Appeals Management Center (AMC) to the Veteran informing him that the AMC was "inputting" an examination for him.  It was then observed that an examination would not be rescheduled at that time because good cause for missing the prior scheduled examination had not been received.  The Board observes that without receipt of a copy of the letter that was mailed to the Veteran informing him that he had been scheduled for a VA examination, it remains unclear whether the Veteran was in fact notified of his examination.  Indeed, in the Supplemental Statement of the Case, the AMC referred to the May 2, 2011, letter advising him that an examination was being put in as "Notification of VA examination sent to the [V]eteran."

Accordingly, the Veteran will be afforded another opportunity to undergo a VA examination in relation to his hearing loss and tinnitus claims on appeal.  On remand, the Veteran should be notified that it is his responsibility to report for any scheduled examination based on notice sent to his last address of record, and to cooperate in the development of the case.  See 38 C.F.R. §§ 3.158, 3.655. 

Due to the passage of time the most recent VA treatment records since January 2008 should be requested and associated with the Veteran's claims folder while on remand.  38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder any outstanding VA treatment records since January 2008.  Any negative response must be documented for the record.  

2.  Following receipt of any available outstanding VA treatment records, schedule the Veteran for a VA examination and appropriate notice to his most recently obtained address, informing him of the examination, and that pursuant to 38 C.F.R. § 3.655, failure to report for an examination in conjunction with an original compensation claim, without good cause, may result in a denial on the merits insofar as the claim will be decided on the evidence of record.

3.  The Veteran should then be afforded a VA medical examination for the purpose of clarifying the etiology of his current bilateral hearing loss and tinnitus.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should be asked to provide an opinion as to whether it is at least as likely as not that any current hearing loss and tinnitus are causally related to the Veteran's active service or any incident therein, specifically the Veteran's in-service infections and high fevers.  A complete rationale for the opinion should be provided. 

4.  After conducting any additional development deemed necessary, the RO should readjudicate the claim, considering all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


